418 S.E.2d 225 (1992)
332 N.C. 123
STATE of North Carolina
v.
Norma Price ALLEN.
No. 249A91.
Supreme Court of North Carolina.
July 17, 1992.
*227 Lacy H. Thornburg, Atty. Gen. by E.H. Bunting, Jr., Sp. Deputy Atty. Gen., Raleigh, for the State.
Malcolm Ray Hunter, Jr., Appellate Defender, Raleigh, for defendant appellant.
WEBB, Justice.
The defendant in this appeal contends that her inculpatory statement should have been suppressed because it was procured in violation of her rights under the Fourth Amendment to the Constitution of the United States. She does not contend that the statement was taken in violation of her right not to give testimony against herself pursuant to the Fifth Amendment to the Constitution of the United States.
We hold, applying the law in regard to the Fourth Amendment as enunciated by the Supreme Court of the United States, that this assignment of error must be sustained. The Fourth Amendment to the Constitution of the United States provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue but upon probable cause, supported by oath or affirmation and particularly describing the place to be searched and the persons or things to be seized.
The United States Supreme Court in interpreting the Fourth Amendment has held that a confession obtained as the result of an illegal arrest of the defendant must be excluded from the evidence against him. The Court said the question as to whether the confession should be excluded depends on whether it was obtained by the exploitation of the illegal arrest or by means sufficiently distinguishable to be purged of the primary taint. Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963).
The United States Supreme Court in Payton v. New York, 445 U.S. 573, 100 *228 S.Ct. 1371, 63 L. Ed. 2d 639 (1980), held that, absent exigent circumstances, an officer, although he may have probable cause to believe someone guilty of a felony occupies a dwelling and is in it at that time, may not enter the dwelling to arrest the suspected felon without an arrest warrant. If an officer does so, any evidence gained from the entry should be suppressed. In this case, although there was evidence that at the time the officers approached the defendant's home they had probable cause to believe the occupants of the home were growing marijuana, this would not, under Payton, give them the right to enter the home to arrest the defendant without an arrest warrant. The officers had a search warrant but this warrant was held by the superior court to be invalid for a search of the house and the State does not contend on this appeal that this was error. The arrest of the defendant in this case was illegal under Payton.
The question on this appeal is whether the statement of the defendant was obtained by reason of the illegal arrest or by means sufficiently distinguishable to be purged of taint. In determining this question, we are guided by cases decided by the United States Supreme Court and not by what we might consider to be the causes for the giving of the statement.
In Brown v. Illinois, 422 U.S. 590, 95 S. Ct. 2254, 45 L. Ed. 2d 416 (1975), the Court held that the giving of a Miranda warning was not sufficient to remove the taint of a confession following an illegal arrest. The Court held that although advising a defendant of his right to remain silent could satisfy the requirement of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), as to a defendant's Fifth Amendment rights, it does not satisfy the requirements of the Fourth Amendment as to the strictures on searches and seizures. If a defendant confesses as the result of an illegal arrest, the taint of this confession is not removed by the voluntariness of the confession under Miranda principles. We believe the rule, as promulgated by the United States Supreme Court, is that if a person is illegally arrested, any inculpatory statement he makes while under arrest must be suppressed unless the State can show the causal chain was broken by some independent circumstance which will show the statement was not caused by the arrest.
The State contends and the superior court and the Court of Appeals held that intervening circumstances so attenuated the defendant's statement that it was admissible in evidence. The superior court found as attenuating events "the passage of time, the arrival of female officers, the arrival of the defendant's husband and permitting the defendant to bathe and dress." The Court of Appeals relied on these factors and the additional facts that the defendant was 35 years of age and a registered nurse to hold that the statement was so attenuated from the arrest as to be admissible.
In determining this case, we take note of New York v. Harris, 495 U.S. 14, 110 S. Ct. 1640, 109 L. Ed. 2d 13 (1990). In that case, the United States Supreme Court held that a confession made in a station house after the defendant was illegally arrested in his home was admissible. The Court said, however, "a warrantless entry will lead to the suppression of any ... statements taken inside the home." Id. at 20, 110 S. Ct. at 1644, 109 L.Ed.2d at 22.
We cannot hold that the statement of the defendant to the officers was so attenuated from the illegal arrest that the statement can be said to be independent of the arrest. The statement was made approximately two hours from the time the officers entered the home. In Brown and in Taylor v. Alabama, 457 U.S. 687, 102 S. Ct. 2664, 73 L. Ed. 2d 314 (1982), the defendants were held approximately two hours and in neither case did the Court hold this caused the confession to be from an independent source. We also cannot say that the arrival of female officers broke the causal connection with the arrest. The arrival of the defendant's husband would likewise not affect the defendant's motive to make a statement. Her husband was under arrest and although she could see him, she was not allowed to talk to him. Allowing the *229 defendant to take a bath was not a break in the chain. She remained under restraint by the officers and could only act as they directed. We also do not believe the fact that the defendant was thirty-five years old and a registered nurse is an attenuating circumstance. This was not something that occurred after the arrest. We hold that none of these factors relied on by the superior court and the Court of Appeals singly or in combination were sufficient to break the chain of causation between the arrest of the defendant and her statement to the officers according to Fourth Amendment principles as enunciated by the United States Supreme Court. The defendant's inculpatory statement should have been suppressed.
We reverse the Court of Appeals and remand for a remand to the Superior Court, Washington County, for a new trial.
REVERSED AND REMANDED.